Detailed Action
Status of Claims
This is the first office action on the merits. Claims 1-20 are currently pending and addressed below.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	
Information Disclosure Statement
The information disclosure statement (IDS) filed May 26, 2020 has been considered by the examiner. 
					Objections
Claim 1 objected to because of the following informalities:  appliable is not a word in the English dictionary.  Appropriate correction is required.

Response to Arguments
Applicant’s arguments, see page 1 line 12, filed 02/08/2022, with respect to claim 4 have been fully considered and are persuasive.  The objection of claim 4 has been withdrawn. 
Applicant' s amendments and associated arguments, filed 02/08/2022, with respect to the rejection of claims 1, 3-7, and 9-14 under 35 U.S.C. §102(a) and the rejection of claims 2,8 under 35 U.S.C. §103 have been considered but are not persuasive.  
Applicant respectfully submits that Rochen does not teach or suggest the amended subject matter. More specifically Applicant argues that, Rochen does not teach the resilient matrix material is separate from the sealing element and is applied to at least one of the sealing element or the plurality of 
Applicant similarly argues that Rochen teaches that the back-up ring is co-molded with the packer and therefore, it is the sealing element elastomer, not a resilient matrix material that is separate from the sealing element, that is applied to the back-up ring.  Examiner respectfully disagrees.  Initially, in response to applicant's argument that the references fail to show certain features of applicant' s invention, it is noted that the features upon which applicant relies (i.e., a resilient matrix material that is separate from the sealing element) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Additionally, the claims as recited do not exclude the co-molding of the back-up ring with the packer.  Furthermore, under broadest reasonable interpretation, a sealing element elastomer can teach a resilient matrix material [elastomer definition: a natural or synthetic polymer having elastic properties, e.g. rubber Source: Dictionary.com] and in the applicants claims and specification the two examples of resilient matrix material are silicon and rubber, both natural and synthetic polymers having elastic properties. 
Applicant further argues that the sealing element elastomer could not be applied to a plurality of segments of a backup ring during assembly of the downhole tool.  Examiner respectfully disagrees.  The bonding agent is applied to the packer and the backup ring, which has multiple segments (Fig. 3b Element 54).  This application of the bonding agent to a backup ring with multiple segments teaches a resilient matrix material being applied to each of the multiple segments of the backup ring. 


Applicant further argues, regarding claims 6, 12, and 18, that Rochen does not teach a plurality of segments of a backup ring that are made from a frangible material (More specifically, Applicant argues that, while Rochen does disclose that the slips are made from cast iron, it does not teach or suggest that segments of a back-up ring are made from a frangible material). Examiner respectfully disagrees. [Frangible: fragile; brittle source: dictionary.com].  Therefore, under broadest reasonable interpretation, as cast iron is a brittle material, it teaches a “frangible material.”
	
Claim Rejections – 35 USC §102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which 

Claim(s) 1, 3-7, and 9-14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rochen et al (US Pub No 2016/0061000 A1) 
Claim 1
 A backup ring (Rochen fig 3b, element 50: backup element);
for use with a downhole tool comprising a sealing element (Fig 6 element 32), comprising: [0013]
a plurality of segments defined by a plurality of slots, (Rochen fig. 3b, element 54: slots (see also element 50: segments between slots 54)),
wherein each segment is defined by a sequential pair of the plurality of slots; and (Rochen fig 3b, element 54: slots);
a resilient matrix material [0067] appliable to at least one of the plurality of segments (Fig 3b element 50) or the sealing element (fig 6 element 32) during assembly of the downhole tool, wherein, upon application, the resilient matrix material at least partially fills each slot of the plurality of slots (Fig 3b Element 54). (Rochen [0066] “To mold the components of the element system 30, various surfaces of the system 30 are prepped before compression molding so they can bond with the elastomer of the packer 32. For example, surfaces of the inner ring 40 and/or outer ring 50 on the element system 30 as in FIGS. 3A-3B, 4A-4C, etc. can be prepped with a bonding agent before compression molding so they can bond with the elastomer of the packer 32 (see also Rochen [0057] “As shown in FIGS. 7A-7B, the one or more backup rings 50 are co-molded and incorporated on the downhole side of the packer 32. The one or more backup rings 50 
Claim 3
	As demonstrated in claim 1 Rochen further teaches: A longitudinal axis, wherein the plurality of slots extends parallel to one another and parallel to the longitudinal axis (Rochen fig 3b [0014] “the at least one element includes at least one backup ring, which can define a plurality slots longitudinally therein and disposed about of the at least one backup ring”).
Claim 4
	Rochen teaches that: the backup ring of claim 1, wherein the resilient matrix material is at least one selected from the group consisting of: silicone and rubber (Rochen [0067] teaches a bonding process that can use a primer as an overcoat adhesive for bonding vulcanized and unvulcanized rubber compounds to a primed substrates. The bonding process can also use an adhesive to bond rubber compounds to a primed substrate or can use a non-conductive, one coat adhesive. Types of agents for the bonding process can be composed of polymers, organic compounds, and mineral fillers in an organic solvent and can include Chemlock 205 primer, 233X-LS adhesive, and 258XN adhesive, for example (CHEMLOK is a registered trademark of Lord Corporation)).
Claim 5
	Rochen demonstrated in claim 1: The backup ring of claim 1, wherein the resilient matrix material entirely fills each slot of the plurality of slots (Rochen [0057], [0067]-[0068], fig 3b 32 that during the compression and extension of the packing element the backup ring slots would be filled by the bonding agent as the compression pressed it into the slots.)
Claim 6
	The backup ring of claim 1, wherein the plurality of segments is made out of a frangible material. (Rochen [0002], the slips can be composed of cast iron) 
Claim 7
 A downhole tool, comprising: (Rochen fig 3b [0013])
a sealing element (Element 32), and a backup ring comprising: (Rochen Fig 3b Element 50 [0013])
a plurality of segments defined by a plurality of slots, (Rochen fig 3b, element 54: slots (see also element 50: segments between slots)),
 wherein each segment is defined by a sequential pair of the plurality of slots; (Rochen fig 3b, element 54: slots (see also element 50: segments between slots));
a resilient matrix material [0067] that at least partially fills each slot of the plurality of slots (element 54 slots); and wherein the resilient matrix material is applied to at least one of the sealing element or the plurality of segments during assembly of the downhole tool. (Rochen [0066] “To mold the components of the element system 30, various surfaces of the system 30 are prepped before compression molding so they can bond with the elastomer of the packer 32. For example, surfaces of the inner ring 40 and/or outer ring 50 on the element system 30 as in FIGS. 3A-3B, 4A-4C, etc. can be prepped with a bonding agent before compression molding so they can bond with the elastomer of the packer 32 (see also Rochen [0057] “As shown in FIGS. 7A-7B, the one or more backup rings 50 are co-molded and incorporated on the downhole side of the packer 32. The one or more backup rings 50 can define slots as before through which the elastomer of the packer 32 can fill. Also, a layer 34 of elastomer may be molded over the outside of the backup rings 50 to further streamline the element system 30, as shown in FIGS. 7A-7B).
 
Claim 9
	Rochen further teaches: The downhole tool of claim 7, the backup ring further comprising: A longitudinal axis, wherein the plurality of slots extends parallel to one another and parallel to the longitudinal axis (Rochen fig 3b [0014] “the at least one element includes at least one backup ring, which can define a plurality slots longitudinally therein and disposed about the at least one backup ring”).
Claim 10
	Rochen teaches that: The downhole tool of claim 7, wherein the resilient matrix material is at least one selected from the group consisting of silicone; and rubber (Rochen [0067] teaches a bonding process that can use a primer as an overcoat adhesive for bonding vulcanized and unvulcanized rubber compounds to a primed substrate. The bonding process can also use an adhesive to bond rubber compounds to a primed substrate or can use a non-conductive, one coat adhesive. Types of agents for the bonding process can be composed of polymers, organic compounds, and mineral fillers in an organic solvent and can include Chemlock 205 primer, 233X-LS adhesive, and 258XN adhesive, for example (CHEMLOK is a registered trademark of Lord Corporation))
Claim 11
Rochen demonstrated in claim 7: The downhole tool of claim 7, wherein the resilient matrix material entirely fills each slot of the plurality of slots (Rochen [0057], [0067]-[0068], fig 3b 32 that during the compression and extension of the packing element the backup ring slots would be filled by the bonding agent as the compression pressed it into the slots.)
Claim 12
	Rochen teaches us that: The downhole tool of claim 7, wherein the plurality of segments is made out of a frangible material. (Rochen [0002]) the slips can be composed of cast iron, which is a frangible, or brittle material. 
Claim 13
	Rochen teaches: The downhole tool of claim 7, wherein the downhole tool is a frac plug. (Rochen [0055] fig 6 illustrates a downhole tool 10 in partial cross section having yet another element system 30 according to the present disclosure. The downhole tool 10 shown here can be a fracture plug used during a fracture operation, such as a plug and perf operation of casing.
Claim 14
	Rochen teaches us that: The downhole tool of claim 7, wherein the backup ring is disposed adjacent the sealing element (Rochen fig 6 element 32 & 50) that a slotted backup ring positioned adjacent to a sealing element on a frac plug. 
Claim 15
 A method, comprising: applying a resilient matrix material to an end of a sealing element of a downhole tool during assembly of the downhole tool, wherein the resilient matrix material is applied as a liquid gel; 
mating a backup ring of the downhole tool with the end of the sealing element, (Rochen [0057], As shown in FIGS. 7A-7B, the one or more backup rings 50 are co-molded and incorporated on the downhole side of the packer 32.) 
the backup ring comprising: a plurality of segments defined by a plurality of slots, wherein each segment is defined by a sequential pair of the plurality of slots, (Rochen fig 3b element 54: plurality of slots)
wherein mating the backup ring with the end of the sealing element causes the resilient matrix material to at least partially fill each slot of the plurality of slots; (Rochen [0066] surfaces of the inner ring 40 and/or outer ring 50 on the element system 30 as in figs 3a-3b, 4a-4c etc. can be prepped with a bonding agent before compression molding so they can bond with the elastomer of the packer 31 see also Rochen [0057] “as shown in figs 7a 7b the one or more backup rings 50 are co-molded and incorporated on the downhole side of the packer 32. The one or more back up rings 50 can define slots as before through which the elastomer of the packer 32 can fill. Also, a layer 34 of elastomer may be molded over the outside of the backup rings 50 to further streamline the element system 30, as shown in figs 7a-7b.)
 and allowing the resilient matrix material to cure into a solid. (Rochen [0067]-[0068]) discusses using a method in preparing the downhole tool using a bonding process that mentions rubber compounds being adhered to rigid substrates. Further it discusses it would be preferred that the backup rings are partially prepped for bonding using this method in filling partially the plurality of slots.

Claim 16
	Rochen teaches: The method of claim 15, wherein the resilient matrix material is at least one selected from the group consisting of: silicone; and rubber.  (Rochen [0067] teaches a bonding process 
Claim 17
Rochen teaches: The method of claim 15, wherein the resilient matrix material entirely fills each slot of the plurality of slots. (Rochen [0057], [0067]-[0068], fig 3b 32 that during the compression and extension of the packing element the backup ring slots would be filled by the bonding agent as the compression pressed it into the slots.)
Claim 18
Rochen teaches: The method of claim 15, wherein the plurality of segments is made out of a frangible material. (Rochen [0002]) Discusses the creation of the backup of ring out of a frangible material such as cast iron. 
Claim 19
 A method comprising: deploying a downhole tool into a cased wellbore; (Rochen [0036] when deployed downhole, the plug 10 is activated by a wireline setting tool (not shown) which uses conventional techniques of pulling against the mandrel 12 while simultaneously pushing against the push ring 13. The element system 30 is compressed axially between the activating elements. As a result, the slips 20 ride up the cones 14, the cones 14 move along the mandrel 12 toward one another, and the packing element 32 compresses and extends outward to engage a surrounding casing wall. The slips 20 are pushed outward in the process to engage the wall of 
and anchoring the downhole tool to the cased wellbore, wherein the downhole tool comprises: (Rochen [0036] when deployed downhole, the plug 10 is activated by a wireline setting tool (not shown) which uses conventional techniques of pulling against the mandrel 12 while simultaneously pushing against the push ring 13. The element system 30 is compressed axially between the activating elements. As a result the slips 20 ride up the cones 14, the cones 14 move along the mandrel 12 toward one another, and the packing element 32 compresses and extends outward to engage a surrounding casing wall. The slips 20 are pushed outward in the process to engage the wall of casing, which both maintains the plug 10 in place in the casing and keeps the element system 30 contained.)
 a sealing element ([0013] “downhole tool comprises a packer with one co-molded element”); and a backup ring comprising: (Rochen [0066] surfaces of the inner ring 40 and/or outer ring 50 on the element system 30 as in figs 3a-3b, 4a-4c etc. can be prepped with a bonding agent before compression molding so they can bond with the elastomer of the packer 31 see also Rochen [0057] “as shown in figs 7a 7b the one or more backup rings 50 are co-molded and incorporated on the downhole side of the packer 32. The one or more back up rings 50 can define slots as before through which the elastomer of the packer 32 can fill. Also, a layer 34 of elastomer may be molded over the outside of the backup rings 50 to further streamline the element system 30, as shown in figs 7a-7b.)
a plurality of segments defined by a plurality of slots, wherein each segment is defined by a sequential pair of the plurality of slots; (Rochen fig 3b element 50: backup element)
a resilient matrix material that at least partially fills each slot of the plurality of slots; (Rochen [0066] surfaces of the inner ring 40 and/or outer ring 50 on the element system 30 as in figs 3a-
and wherein the resilient matrix material is applied to at least one of the sealing element or the plurality of segments during assembly of the downhole tool. (Rochen [0066] “To mold the components of the element system 30, various surfaces of the system 30 are prepped before compression molding so they can bond with the elastomer of the packer 32. For example, surfaces of the inner ring 40 and/or outer ring 50 on the element system 30 as in FIGS. 3A-3B, 4A-4C, etc. can be prepped with a bonding agent before compression molding so they can bond with the elastomer of the packer 32 (see also Rochen [0057] “As shown in FIGS. 7A-7B, the one or more backup rings 50 are co-molded and incorporated on the downhole side of the packer 32. The one or more backup rings 50 can define slots as before through which the elastomer of the packer 32 can fill. Also, a layer 34 of elastomer may be molded over the outside of the backup rings 50 to further streamline the element system 30, as shown in FIGS. 7A-7B).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 2, and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rochen et al. (U.S. Pub. No. 2016/0061000 A1) in view of Tse (U.S. Publication No. 2016/0123100 A1).
Claim 2 & 8
	Continuing from claim 1 & 7, Rochen further discloses: a longitudinal axis, wherein the plurality of slots extends parallel to one another (Rochen Fig. 3B, [0014] “the at least one element includes at least one backup ring, which can define a plurality slots longitudinally therein and disposed about of the at least one backup ring”, see also [0043]) 



Tse discloses an angled segmented backup ring.  Tse discloses: wherein the plurality of slots extends parallel to one another and non-parallel to the longitudinal axis (Tse, Fig. 11, [0028] “The plurality of slots 46 form segments 48, each of the segments being defined by a sequential pair of the slots 46”.. “Slots 46 extend parallel to one another and non-parallel to longitudinal axis 26.”).

Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself. That is in the substitution of the parallel slotted orientation of Rochen for the non-parallel slotted orientation of Tse.  Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.
Alternatively, it would have been obvious to one of ordinary skill in the art at the time the invention was made to include slots that are non-parallel to the longitudinal axis, as taught by Tse, in the slotted backup ring of Rochen, since the claimed invention is just a combination of old elements, and in the combination each element merely would have performed that same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  One of ordinary skill in the art would have been motivated to do so because when the angled segmented backup ring is radially expanded the adjacent segments 48 overlap one another in the axial direction minimizing or eliminating an axially extending open gap thereby resisting axial extrusion of element 24 when it is expanded for example into sealing contact with an outer circumferential surface (Tse [0028]).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nicholas D Wlodarski whose telephone number is (571)272-3970. The examiner can normally be reached Monday - Friday 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Flynn can be reached on 571-272-9855. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 



/NICHOLAS NMN WLODARSKI/Examiner, Art Unit 3672                                                                                                                                                                                                        
/ABBY J FLYNN/Supervisory Patent Examiner, Art Unit 3672